IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Personal Restraint of
                                                                                          >f.:po
                                                      No. 71389-2-1
                                                                                            .o
JAMES C. BRADFORD                                                                r~
                                                                                    !
                                                      DIVISION ONE
                    Petitioner.
                                                                                 S3-
                                                      UNPUBLISHED OPINION =
                                                                                          ~-. en
                                                                                    H.9
                                                                                    CO
                                                                 JUL    7 2014
                                                      FILED:



       Per Curiam — James Bradford filed this personal restraint petition challenging

the imposition of a term of community custody following his conviction under King

County cause No. 11-1-02936-7. The State concedes that the length of the combined

term of confinement and community custody exceeded the statutory maximum for the

crimes and that the community custody term must therefore be vacated.

       The State's concession is well taken. Accordingly, we grant the petition and

remand the matter to the trial court to strike the term of community custody. See RCW

9.94A.701(9); State ,v Bovd. 174 Wn.2d 470, 275 P.3d 321 (2012).

                     For The Court: